| JOHNSON, Judge,
dissenting.
I would deny the rehearing. In our original decision, we held that the district court had subject matter jurisdiction to hear Senator Jones’ petition for injunctive relief and a restraining order, and we remanded the case to the district court for consideration in light of Georgia Gulf
I believe that Senator Jones is still entitled to present his due process challenge to the procedures that the New Board of Ethics has in place. Senator Jones should be able to urge any due process violations at this point, with these procedures, rather than being *551subjected to them and having only a remedy on appeal.